Citation Nr: 1100003	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-20 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an esophageal 
disability, to include esophagitis and gastroesophageal reflux 
disease (GERD). 

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression. 

3.  Entitlement to service connection for periodontal disease for 
compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to August 2002.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran resides overseas and jurisdiction over 
the claims file is held by the Pittsburgh RO. 

In a July 2007 statement, the Veteran raised the issue of whether 
new and material evidence has been submitted to reopen a claim 
for entitlement to service connection for migraine headaches.  In 
addition, regarding the Veteran's dental claim, the RO has only 
addressed whether service connection is warranted for 
compensation purposes.  A claim for service connection for a 
dental disability is also considered a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet.App. 302, 306 (1993).  
The record does not indicate whether the claim for entitlement to 
service connection for periodontal disease for treatment purposes 
has been adjudicated by the RO or referred to the VA outpatient 
clinic for adjudication.  As the record does not establish 
that these claims have been addressed by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for the appropriate action.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An esophageal disability, diagnosed as esophagitis and GERD, 
was incurred during active duty service. 

2.  Periodontal disease is defined by statute as a disorder for 
which service connection may be established only for purposes of 
eligibility to dental treatment, but not for purposes of payment 
of compensation.
CONCLUSIONS OF LAW

1.  Service connection for an esophageal disability, diagnosed as 
esophagitis and GERD is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for periodontal disease for compensation 
purposes is precluded by law. 38 U.S.C.A. §§ 1110, 1131, 1712; 38 
C.F.R. §§ 3.303, 3.381, 17.161, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim: the 
appellant prevails in either event. If the weight of the evidence 
is against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Esophageal Disability

The Veteran contends that service connection is warranted for an 
esophageal disability as it was incurred during active duty 
service and has continued to the present day.  Service treatment 
records establish that the Veteran was diagnosed with esophagitis 
in June 2002 based on photos from a May 2002 endoscopy.  In July 
2002, the Veteran's physician also noted that the Veteran had 
been diagnosed with GERD a month earlier.  The Veteran continued 
to complain of epigastric pain, and while the April 2002 
separation examination only noted the presence of ulcerative 
colitis, the Veteran was treated for abdominal discomfort and 
bloating in December 2002 and May 2003.  

The post-service medical evidence also includes diagnoses of 
esophagitis and GERD; erosive esophagitis and a sliding hiatal 
hernia were noted on a January 2007 endoscopy and the Veteran's 
private physician diagnosed GERD in September 2010 following a 
laboratory examination.  The Board therefore finds that the first 
two of the three elements necessary for service connection-a 
current disability and an in-service injury-are demonstrated.

The Veteran has also reported a continuity of symptomatology 
regarding his esophageal disability.  In numerous statements in 
support of his claim, he has contended that he continued to 
experience epigastric pain and dyspnea since undergoing treatment 
for these conditions during active duty service.  He is competent 
to report observable symptoms such as localized pain and dyspnea, 
and the Board finds his statements are credible in light of his 
consistent reported history of the disability and the diagnoses 
of esophagitis and GERD during service. 

The record therefore establishes the presence of all elements 
necessary for establishing service connection and the claim for 
service connection for an esophageal disability is granted.

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision with respect to the claim for service connection for an 
esophageal disability.  


Periodontal Disease

The Veteran also contends that service connection is warranted 
for chronic periodontal disease as it was incurred during active 
duty service.  The Veteran specifically contends that he was 
initially treated for periodontal disease during service, with 
surgery performed in November 2000, and the condition has 
continued since that time.  

Although compensation may be awarded for disability resulting 
from disease or injury incurred in or aggravated by service, the 
statutes governing compensation benefits provide that periodontal 
disease may be considered service-connected solely for the 
purpose of determining entitlement to VA dental examination or 
outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381 (treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease defined as non-
disabling conditions).

The law precludes service connection for periodontal disease for 
compensation purposes, and the Board is not authorized to grant 
the benefit.  Where a benefit is precluded, the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In addition, duties to a claimant specified in 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, are not 
applicable when the issue presented is solely one of statutory 
interpretation and/or the claim is barred as a matter of law. See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  In this case, the outcome of the 
appellant's claim for service connection for compensation 
purposes is determined by the governing statute and regulations.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  No 
additional development or notice would assist the appellant to 
substantiate this claim.


ORDER

Entitlement to service connection for an esophageal disability, 
diagnosed as esophagitis and GERD, is granted.

Entitlement to service connection for periodontal disease for 
compensation purposes is denied.  


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision may be rendered with respect to the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  The Veteran contends that he was diagnosed 
with depression as well as an anxiety disorder during service and 
has continued to undergo treatment for these disorders.  Service 
treatment records document numerous instances of treatment for 
depression, generalized anxiety disorder, and borderline 
personality disorder.  Although depression was not diagnosed at 
the February 2004 VA contract psychiatric examination, a March 
2009 list of the Veteran's medications establishes that he has 
continued to receive treatment for depression.  As the record 
contains medical evidence that the Veteran currently has 
depression and other psychiatric conditions, the Board finds that 
the Veteran should be provided an additional VA psychiatric 
examination to determine the nature and etiology of any currently 
present psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA or contract 
psychiatric examination with an appropriate 
examiner, to determine the nature and 
etiology of the claimed acquired 
psychiatric disorders.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

Based on a review of the claims file, 
including the service treatment records, 
the Veteran's reported lay history, and his 
current medication for depression, the 
examiner is requested to diagnose any 
currently present psychiatric disorders, 
including depression.  For each diagnosed 
disorder (other than any present 
personality disorder(s)), the examiner is 
asked to offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to any 
incident of the Veteran's active service, 
including his psychiatric treatment during 
service.  A complete rationale should be 
provided for all expressed opinions.

2.  Readjudicate the claim.  If the benefit 
sought on appeal is not fully granted, 
issue a supplement statement of the case 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


